                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN

In re:
         Gary L. Pansier and                         Case No. 18-22297-beh
         Joan R. Pansier,
                           Debtors.                  Chapter 7


   MEMORANDUM DECISION AND ORDER ON DEBTORS’ MOTION FOR
   RECONSIDERATION AND REQUEST FOR AN EVIDENTIARY HEARING


         The debtors Gary and Joan Pansier have asked the Court to reconsider
its decision and order modifying the automatic stay in favor of the United
States Internal Revenue Service, and to allow them to present additional
evidence on the matter. The United States opposes the request. For the
reasons set forth below, the Court will reconsider its prior decision. On
reconsideration, the Court finds that it did not commit clear error in reaching
its decision or that newly discovered evidence exists or warrants a change in
the outcome. Nevertheless, in an exercise of its discretion, the Court will
modify its prior order as it relates to the Pansiers’ tax liabilities for tax years
1995 through 1998.
                                   BACKGROUND
         The facts underlying this motion are set out in the Court’s February 25,
2019 memorandum decision, which explains in further detail the reasons for
the Court’s February 20 oral ruling modifying the automatic stay. In re
Pansier, No. 18-22297-BEH, 2019 WL 949898, at *1 (Bankr. E.D. Wis. Feb. 25,
2019) (CM-ECF Doc. No. 87). Only facts from that decision relevant to the
instant motion will be repeated herein.
         On December 3, 2018, the United States filed a motion for relief from the
automatic stay, alleging a lack of adequate protection and cause for relief
under 11 U.S.C. § 362(d)(1). The Pansiers objected to the motion, asserting
that the United States had failed to meet its burden of proof and had fabricated




              Case 18-22297-beh   Doc 93    Filed 04/03/19   Page 1 of 15
allegations to the Court. Notably, the Pansiers argued that the statute of
limitations for collecting their 1995 through 1998 tax liabilities expired in
2014. See CM-ECF Doc. No. 72, at 3 (“Based on an alleged assessment date of
February 26, 2001, after taking into consideration periods that the statute of
limitations for collection was tolled for the Debtor’s 2008 Bankruptcy,
Collection Due Process Hearing, and the Tax Court Case No. 3143-BL, the
statute of limitations for collection of taxes for 1995 through 1998, pursuant to
26 U.S.C. §6502(a)(1) expired on December 23, 2014.”). Now they say the
statute expired on February 2, 2015. See CM-ECF Doc. No. 92, at 5.
              In its reply brief on the original motion, the United States represented
that the statute of limitations for collecting Joan Pansier’s—but not Gary
Pansier’s—1995 through 1998 federal income tax liabilities had expired, and
therefore the IRS’s proof of claim contained only Gary Pansier’s federal income
tax liabilities for those four years. CM-ECF Doc. No. 81, at 3 n.4.
              The Court held a hearing on the United States’ motion on February 20,
2019. At that hearing, Mrs. Pansier questioned how the statute of limitations
could have expired as to her tax liability, but not her husband’s, noting that
the Pansiers filed joint tax returns for tax years 1995 through 1998. Counsel
for the United States was unable to identify the specific reason for that
difference on the record, suggesting that it may have been related to Mr.
Pansier’s incarceration or his collection due process hearing, but offered to
provide Mrs. Pansier with the relevant authority after the hearing.1
              After considering the parties’ arguments and the evidence of record, the
Court issued an oral ruling at the February 20 hearing granting the United
States’ motion and modifying the automatic stay. The Court entered a written
order to that effect on February 22 and issued a memorandum decision setting
forth its reasoning in more detail on February 25.



                                                            
1 On March 21, 2019, the Pansiers filed a motion to compel the United States to provide them
with the information regarding the expiration of the statute of limitations on collection for tax
years 1995 through 1998. CM-ECF Doc. No. 90.




                           Case 18-22297-beh                   Doc 93   Filed 04/03/19   Page 2 of 15
         On March 8, the Pansiers requested reconsideration of the order
modifying the stay in favor of the United States, citing Federal Rules of Civil
Procedure 59 and 60, and Federal Rules of Bankruptcy Procedure 9023 and
9024.
         In seeking reconsideration, the Pansiers’ allegations are two-fold. First,
they assert that the Court erred when it “failed to rule or address the issue that
if the IRS filed a Proof of Claim for years that the statute of limitations for
collection had expired, this constitutes a fraudulent claim by the government.”
CM-ECF Doc. No. 89, at 6; see also id. at 11 (“[T]he Debtors respectfully
[request that the Court] grant this Motion for Reconsideration due to the fact
that the basis for modifying the stay to allow the IRS to pursue collection
activities is predicated on a Proof of Claim of a secured debt that is
uncollectible under the Internal Revenue Code.”). Second, the Pansiers suggest
that “newly discovered evidence”—apparently notices of tax liens filed in
October or November 2018—warrants reconsideration. The Pansiers also
assert that the Court erred by not allowing them to present evidence “regarding
the unresolved issues of the Debtor[]s[’] rental expense or the fact that the
statute of limitations for collection had expired on the years 1995 through
1998,” id. at 6, and request that the Court “grant them an evidentiary hearing
before any unauthorized collection activity by the IRS is allowed to resume,” id.
at 11.
         In its opposition brief, the United States argues that the motion should
be denied because the Pansiers have failed to show an intervening change in
the law, that the Court’s prior decision was based on a manifest error of law or
fact, or that there is newly discovered evidence the Court should consider. CM-
ECF Doc. No. 91. The United States contends that a motion for relief from stay
is not the proper proceeding to challenge the collectability of the IRS’s debt.
Even if it were, says the United States, the Pansiers are incorrect that the
statute of limitations to collect Mr. Pansier’s 1995 through 1998 tax liabilities
has expired. The United States asserts that several events tolled the statute of
limitations on collection, including the Pansiers’ 2008 bankruptcy filing and



              Case 18-22297-beh    Doc 93   Filed 04/03/19   Page 3 of 15
the administrative and court proceedings involving Mr. Pansier’s collection due
process (“CDP”) hearing request. According to the United States’ calculations,
the limitations period was tolled for at least 3,517 days, extending its duration
until at least October 13, 2020.2 The United States further argues that the
Pansiers’ motion for reconsideration is merely a rehashing of their prior, failed
arguments, and that an evidentiary hearing is unnecessary.
              In reply, the Pansiers assert that the IRS’s calculations are incorrect;
after conducting their own analysis, see CM-ECF Doc. No. 92, at 5, 20–21, the
Pansiers contend that the statute of limitations actually expired on February 2,
2015 (rather than December 23, 2014, as they previously asserted in their
opposition to the motion for stay relief).

                                                                DISCUSSION
1.            Standard for Reconsideration
              A motion to reconsider filed within 14 days of the entry of a final order is
treated as a motion to alter or amend the order under Federal Rule of Civil
Procedure 59(e) (incorporated by Federal Rule of Bankruptcy Procedure 9023).
See Helm v. Resolution Trust Corp., 43 F.3d 1163, 1166-67 (7th Cir. 1995). A
motion for reconsideration serves a limited function: Rule 59(e) “allows a party
to direct the [] court’s attention to newly discovered material evidence or a


                                                            
2 Specifically, the United States identified the following periods in which it claims the
limitations period was tolled:
      November 12, 2008 through November 8, 2009 (362 days), which represents the time
       between the filing of the Pansiers’ 2008 bankruptcy petition on November 12, 2008, until
       180 days after their May 12, 2009 discharge;
      July 15, 2009 through June 16, 2012 (1,068 days), which represents the time between the
       reopening of the Pansiers’ 2008 bankruptcy case on July 15, 2009, until 180 days after the
       December 19, 2011 Seventh Circuit decision on the Pansiers’ appeal related to the
       dischargeability of their tax obligations; and
      April 8, 2010 through December 24, 2015 (2,087 days), which represents the time between
       Mr. Pansier’s CDP hearing request on April 8, 2010, until 90 days after the September 25,
       2015 Seventh Circuit decision on the Pansiers’ related appeal.
Notably, however, there is significant overlap between the periods listed above (July 15, 2009
through November 8, 2009, and April 8, 2010 through June 16, 2012), which resulted in the
United States double-counting those dates in calculating its 3,517 figure. The Court also finds
other errors with the United States’ calculation, which will be explained later in this decision.




                           Case 18-22297-beh                   Doc 93   Filed 04/03/19   Page 4 of 15
manifest error of law or fact.” Divane v. Krull Elec. Co., 194 F.3d 845, 850 (7th
Cir. 1999) (internal quotations omitted). Its purpose is to enable a court to
correct its own errors, sparing the parties and the appellate courts the burden
of unnecessary appellate procedures. Id. “A motion brought under Rule 59(e)
is not a procedural folly to be filed by a losing party who simply disagrees with
the decision; otherwise, the Court would be inundated with motions from
dissatisfied litigants.” Yorke v. Citibank, N.A. (In re BNT Terminals, Inc.), 125
B.R. 963, 977 (Bankr. N.D. Ill. 1990).
      When a movant requests relief based on newly discovered evidence, the
movant “must show that: (1) it has evidence that was discovered post-trial [or
post-judgment]; (2) it had exercised due diligence to discover the new evidence;
(3) the evidence is not merely cumulative or impeaching; (4) the evidence is
material; and (5) the evidence is such that [it] would probably produce a new
result.” Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 955 (7th Cir. 2013)
(quoting Envtl. Barrier Co., LLC v. Slurry Sys., Inc., 540 F.3d 598, 608 (7th Cir.
2008)); see also Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d
1264, 1269 (7th Cir.1996) (“the moving party must show not only that this
evidence was newly discovered or unknown to it until after the hearing, but
also that it could not with reasonable diligence have discovered and produced
such evidence during the pendency of the motion”) (internal brackets and
quotation marks omitted). Rule 59(e) “does not provide a vehicle for a party to
undo its own procedural failures, and it certainly does not allow a party to
introduce new evidence or advance arguments that could and should have
been presented to the [] court prior to the judgment.” Cincinnati Life, 722 F.3d
at 954 (quoting Bordelon v. Chi. Sch. Reform Bd. of Trs., 233 F.3d 524, 529 (7th
Cir. 2000) (internal citation and quotation marks omitted)).
      The Pansiers assert that they filed their motion “to correct errors of fact
and law and to present newly discovered evidence regarding the United States’
Motion to Lift the Stay and the United States’ alleged colorable claim of a lien
on property of the estate.” CM-ECF Doc. No. 89, at 1. Although the Pansiers




            Case 18-22297-beh    Doc 93   Filed 04/03/19    Page 5 of 15
recite several alleged “failures” of the Court in their motion,3 their request for
reconsideration makes two primary arguments:
              (1) The Court erred (as a matter of law or fact) when it “failed to rule or
                  address the issue that if the IRS filed a Proof of Claim for years that
                  the statute of limitations for collection had expired, this constitutes a
                  fraudulent claim by the government”; and
              (2) Reconsideration is warranted because of “newly discovered
                  evidence,” in the form of a Notice of Federal Tax Lien that the IRS
                  filed on October 31, 2018, against the Sheffield Crest Trust as
                  nominee of Joan R. Pansier.
See id. at 6, 9.
              As explained further below, the Pansiers’ motion does not demonstrate
that the Court overlooked any dispositive factual matters or controlling
decisions of law in making its decision, or that any newly discovered evidence
exists that would probably change the outcome.
              Notwithstanding the Pansiers’ failure to carry their burden, in the
interests of justice—and because the United States’ response brief served to
add confusion, rather than clarity, to the matter—the Court on its own re-
examined the relevant law and facts. On reconsideration, the Court finds that
its prior determination that the United States had established “cause” to
modify the stay was correct and affirms that portion of its prior ruling. But for
equitable reasons, the Court will amend its prior order to allow the IRS to
enforce its levy rights with respect to only the Pansiers’ 1999 through 2006 and
2014 tax liabilities.
2.            The Pansiers’ statute-of-limitations argument
              The Court reads the Pansiers’ first argument as asserting that the Court
“committed a manifest error of law or fact” when it declined to consider or
adjudicate the merits of the Pansiers’ challenge to a portion of the IRS’s claim—

                                                            
3 See id. at 4 (“In the ruling, the Court did not address the fact that if the statute of limitations
for collection on 1995 through 1998 had expired for Mrs. Pansier, then it also expired for Mr.
Pansier; that the pension income would continue in the event of Mr. Pansier’s passing; that the
exempt property in the form of a pension is removed from the estate to allow debtors to retain
property for purposes of support and a fresh start.”).




                           Case 18-22297-beh                   Doc 93   Filed 04/03/19   Page 6 of 15
specifically, their assertion that the statute of limitations to collect their 1995
through 1998 tax liabilities had expired in 2014. See CM-ECF Doc. No. 89, at
7–9 (asserting that the Court has “jurisdiction to reconsider its decision to lift
the stay because the prima facie evidence of a debt is based on a fraudulent
proof of claim,” and that, if the IRS’s proof of claim “is based on a claim of a
debt that is not collectible and the Debtor[]s[’] allegations that it is not
enforceable remains unrebutted, then the Court has an obligation to weigh the
prima facie evidence with all of the other probative evidence presented”).
      Contrary to the Pansiers’ assertion, the Court did consider their statute-
of-limitations argument, which they first raised in their objection to the motion
for relief from stay (see CM-ECF Doc. No. 72, at 3), and later at the February
20 hearing. In spite of that challenge, the Court found that the IRS had
established a sufficiently colorable security interest (tax liens for tax years
1995 through 2006 and 2014) to seek relief from the stay to enforce that
interest. To the extent the Pansiers dislike how the Court considered their
argument, any disagreement is with the Court’s exercise of its discretion—not a
legal or factual error.
      As the Court stated in its memorandum decision, a hearing on a motion
for relief from stay is intended to decide a limited set of issues, one of which is
whether a creditor has a colorable claim of a security interest in the debtors’
property. See CM-ECF Doc. No. 87, at 5–6, quoting Matter of Vitreous Steel
Prod. Co., 911 F.2d 1223, 1234 (7th Cir. 1990) (“Questions of the validity of
liens are not generally at issue in a § 362 hearing, but only whether there is a
colorable claim of a lien on property of the estate.”). This is a low threshold: “A
colorable claim (one seemingly valid and genuine) is not a difficult standard to
meet.” In re Midway Airlines, Inc., 167 B.R. 880, 884 (Bankr. N.D. Ill. 1994).
For that reason, a hearing on a motion for relief from stay
      is analogous to a preliminary injunction hearing, requiring a
      speedy and necessarily cursory determination of the reasonable
      likelihood that a creditor has a legitimate claim or lien as to a
      debtor’s property. If a court finds that likelihood to exist, this is
      not a determination of the validity of those claims, but merely a



            Case 18-22297-beh     Doc 93   Filed 04/03/19    Page 7 of 15
      grant of permission from the court allowing that creditor to litigate
      its substantive claims elsewhere . . . .
Grella v. Salem Five Cent Sav. Bank, 42 F.3d 26, 33–34 (1st Cir. 1994); see also
Montgomery v. Dennis Joslin Co. II, LLC (In re Montgomery), 262 B.R. 772, 775
(8th Cir. BAP 2001) (noting that a court has discretion under § 362(d) to
consider evidence concerning challenges to a movant’s interest as a secured
party, but that the court’s consideration of such evidence should stop “as soon
as it appears that the movant has a ‘colorable claim’ to the property in
question”).
      For the reasons stated in the Court’s February 25 decision, the Court
concluded that the IRS established a colorable claim to the debtors’ property.
The Court was not required to adjudicate the merits of the Pansiers’ statute-of-
limitations objection before doing so—particularly when the only “support” for
their argument was a challenge to the IRS to prove the validity of its claim,
which is already presumed to be valid and enforceable under Federal Rule of
Bankruptcy Procedure 3001(f). More importantly, the Pansiers did not—and
still do not—challenge the portion of the IRS’s claim attributable to tax years
1999 through 2006 and 2014, which amounts to over $136,000, and is
secured by recorded federal tax liens. The IRS’s undisputed security interest
based on those tax liabilities attaches to Mr. Pansier’s pension plan and
provides the IRS with standing to seek relief from the automatic stay.
      On this record, the Court was within its discretion in modifying the
automatic stay to permit enforcement of the IRS’s statutory liens, reserving the
Pansiers’ challenge to the enforceability of the portion of the IRS’s claim
attributable to 1995 through 1998 taxes for another day and another forum.
See CM-ECF Doc. No. 87, at 5 (“In ruling on the United States’ motion, the
Court is not deciding whether or to what extent the United States may enforce
its liens against Mr. Pansier’s pension—only whether the United States has a
colorable claim to the property, which is sufficiently plausible to allow the IRS
to pursue its rights elsewhere.”). The Court’s decision left Mr. Pansier free to




              Case 18-22297-beh   Doc 93   Filed 04/03/19   Page 8 of 15
assert any defenses or challenges under nonbankruptcy law to the IRS’s
attempt to levy his pension to collect his 1995 through 1998 tax liabilities.
      In sum, the Pansiers’ motion does not establish that the Court
committed an error of law or fact warranting reconsideration by failing to rule
on their statute-of-limitations challenge. The Court nonetheless has decided to
review the matter anew, prompted in part by a desire to resolve the Pansiers’
motion to compel, as well as questions raised by statements in the United
States’ response brief. After reviewing the relevant dates and legal authority
cited by the United States in calculating the expiration of the limitations period
(as no sooner than October 2020), the Court undertook its own calculations,
which, as demonstrated below, do not produce the same results.
      Mr. Pansier’s liabilities for tax years 1995 through 1998 were assessed
against Mr. Pansier solely on February 26, 2001, under the status of “Married
Filing Separate.” See CM-ECF Doc. No. 67-1, at 1, 5, 8, and 11 (IRS Account
Transcripts). Ordinarily, the United States would have had ten years—or until
February 26, 2011—to collect those assessments. See 26 U.S.C. § 6502(a).
This equates to 3,652 days in which the IRS should be able to collect its debt.
The ten-year limitations period can be suspended for several reasons, two of
which are applicable here: (1) a bankruptcy filing, and (2) a request for a
collection due process hearing.
      On November 12, 2008, the Pansiers filed a Chapter 7 bankruptcy
petition. Case No. 08-32400-svk. As of November 12, 2008, the IRS had been
able to collect its debt for 2,815 days—leaving 837 days remaining in the
collections limitations period. The filing of the bankruptcy petition suspended
the running of that limitations period “for the period during which the [IRS] is
prohibited by reason of [the bankruptcy] case from . . . collecting and . . . 6
months thereafter.” 26 U.S.C. § 6503(h)(2). The Pansiers received their
bankruptcy discharge (meaning the automatic stay no longer prohibited
collection) on May 12, 2009. Under § 6503(h)(2), the limitations period
remained suspended for another six months, or until November 12, 2009. This
means the limitations period began running again on November 13, 2009.



           Case 18-22297-beh      Doc 93   Filed 04/03/19   Page 9 of 15
      The Court does not agree with the United States, at least on the record
before it, that the July 15, 2009 reopening of the bankruptcy case (and the
Pansiers’ subsequent adversary proceeding seeking a determination that their
1995 through 1998 tax liabilities had been discharged) suspended the
collections period further, until six months after the Seventh Circuit issued its
December 19, 2011 decision in In re Pansier, 451 F. App’x 593 (7th Cir. 2011).
Although the United States argues in its response that the limitations period
was tolled during this time under 26 U.S.C. § 6503(h), there is no evidence that
the IRS was “prohibited by reason of [the bankruptcy] case from . . . collecting”
during that period. Instead, the IRS transcripts for those tax years reflect that
the IRS did attempt to collect, and issued notices of intent to levy on March 8,
2010. See CM-ECF Doc. No. 67-1, at 3, 7, 10, and 13 (IRS Account
Transcripts). These notices are what ultimately resulted in Mr. Pansier’s
collection due process hearing request—and the start of another tolling period,
on April 8, 2010. (Between November 13, 2009 and April 8, 2010, the IRS was
able to collect its debt for another 147 days, leaving 690 days remaining in the
collections limitations period.)
      On April 8, 2010, the IRS received Mr. Pansier’s request for a CDP
hearing for the tax liabilities at issue. This request suspended the collection
statute of limitations, under 26 U.S.C. § 6330(e) (“[I]f a [CDP] hearing is
requested . . . the levy actions which are the subject of the requested hearing
and the running of any period of limitations under section 6502 . . . shall be
suspended for the period during which such hearing, and appeals therein, are
pending. In no event shall any such period expire before the 90th day after the
day on which there is a final determination in such hearing.”). The Seventh
Circuit issued its mandate and notice of closing in the Pansiers’ appeal related
to the CDP hearing (Pansier v. Comm’r, 623 Fed. Appx 809 (7th Cir. 2015)) on
November 17, 2015. The United States reads 26 U.S.C. § 6330(e) as
suspending the limitations period for an additional 90 days after this date




           Case 18-22297-beh       Doc 93   Filed 04/03/19   Page 10 of 15
(which would be February 15, 2016).4 The Court does not read the statute the
same way. Instead, the provision simply ensures that the statute of limitations
will not expire for at least 90 days after a final determination on the CDP
request; it does not automatically add extra time to the suspense period, cf. 26
U.S.C. § 6503(h). This means, under the Court’s review of the law and the
facts in the record before it, that the collections period would have run for
another 690 days after November 17, 2015—or until October 7, 2017—unless
the period was suspended again for reasons unknown to the Court.
              The Court will not speculate about other events that may have occurred
to toll the limitations period further, nor is the Court making any
determination about whether the statute of limitations had not yet expired
when the IRS filed its federal lawsuit to collect the tax debt on December 13,
2017. The Court has engaged in the above analysis only to demonstrate why it
disagrees with the United States’ assertion, based on the facts presented in its
response, that the statute of limitations has been extended until at least
October 2020.5 The IRS’s math error appears to be rooted in a misreading of
the applicable regulations, and not an intentional misstatement or deceit, as
the Pansiers have repeatedly claimed. See CM-ECF Doc. No. 89, at 6–8, 10;
Doc. No. 92, at 5. While this lack of attention to detail is disappointing, it does
not suggest fraud.
              The Court’s disagreement with the IRS’s calculations does not alter its
prior conclusion that the IRS has established a colorable claim of a security
interest in Mr. Pansier’s pension, or the correctness of the Court’s refusal to
adjudicate the merits of the Pansiers’ statute-of-limitations challenge. But it
does trouble the Court that the United States has offered incorrect or
inconsistent information in its opposition brief, which weakens the strength of

                                                            
4 Notably, the United States in its opposition brief relied on the September 25, 2015 issuance

of the Seventh Circuit opinion, rather than the November 17 mandate and case closing, but the
IRS’s account transcripts show that it “[r]emoved [a] bankruptcy or other legal action” from the
accounts on February 15, 2016. See CM-ECF Doc. No. 67-1, at 3, 7, 10, and 13.
5 For the same reasons, the Court disagrees with the Pansiers that the collections limitations
period expired in February 2015.  




                         Case 18-22297-beh                     Doc 93   Filed 04/03/19   Page 11 of 15
its prior arguments regarding the statute of limitations on collections. As a
result, the Court will modify its prior order granting stay relief, to clarify that
the United States may seek to levy Mr. Pansier’s pension to satisfy liabilities for
tax years 1999 through 2006 and 2014, only. This decision in no way
precludes either party from raising the same or new arguments concerning the
collectability of the 1995 through 1998 tax liabilities in another forum, nor
does it serve as a determination on the merits entitled to preclusive effect on
the parties’ claims.
3.    The Pansiers’ claim of newly-discovered evidence
      As a second argument for reconsideration, the Pansiers challenge the
IRS’s claim that “when the debtors pass away, so does the debtors’ income in
which the United States has a lien interest.” According to the Pansiers, “the
government is not being honest or forthright with the Court because they failed
to disclose the fact that while the automatic stay was in effect, the IRS filed a
Notice of Federal Tax Lien on October 31, 2018 on Sheffield Crest Trust as
Nominee of Joan R. Pansier.” CM-ECF Doc. No. 89, at 9.
      The Pansiers make no showing that they could not have discovered this
“new” evidence—which was publicly available before the United States filed its
motion for relief from stay—before the Court’s hearing on the matter. Nor have
they explained how the evidence is not cumulative. The United States’ proof of
claim is supported by a notice of federal tax lien filed against the Sheffield
Crest Trust as Nominee of Joan R. Pansier, recorded on November 1, 2017.
Claim No. 2-2, at 9. The Court was aware of this lien at the time it made its
decision on the motion for relief from stay, which makes the materiality of this
“new” evidence doubtful. But most wanting from the Pansiers’ argument is an
explanation of how this new evidence would have changed the outcome—
specifically, how the lien provides additional or adequate protection to the
United States. The Pansiers have maintained throughout the course of their
bankruptcy proceeding that they do not own the real property held by the
Sheffield Crest Trust. If their claim is true, then providing evidence of a lien on




           Case 18-22297-beh     Doc 93    Filed 04/03/19   Page 12 of 15
this property does not show how the United States’ interests are protected. In
short, this “newly-discovered” evidence does not warrant reconsideration.
4.            Amendment of the Court’s prior order
              As noted above, after reconsideration prompted by the Court’s own
concerns, the Court has decided to exercise its discretion and amend its prior
order modifying the automatic stay. This amendment relates only to the tax
years for which the IRS may attempt to enforce its secured interest. It does not
alter the amount of income that the United States may seek to levy.
              In challenging the Court’s prior ruling, the Pansiers raise their statute-of-
limitations argument to dispute the IRS’s standing as a secured creditor. They
do not claim that the Court erred in finding that their discretionary income is
just over $2,309 per month (nor could they, because the finding was based on
their own schedules, sworn under penalty of perjury).6 They similarly do not
challenge the Court’s conclusion that their discretionary income should be
used to provide adequate protection to the United States while the Pansiers’
bankruptcy remains pending. The Court considered the likelihood that the
United States would be able to realize the full value of its secured claim during
the remaining lifespans of both debtors in determining the appropriate amount
of adequate protection. The Court also was mindful that, absent the Pansiers’
bankruptcy case, the United States could attempt to levy 100% of Mr. Pansier’s
pension income ($4,047.27/month), as it has done in the past. In other words,
for every month this case remains pending, the United States is prohibited
from attempting to levy approximately $1,738 of Mr. Pansier’s pension income.
              Even assuming for the sake of argument that the United States cannot
enforce its claim for Mr. Pansier’s 1995 through 1998 tax liabilities, it still
holds a secured claim for over $136,000. Ignoring the accumulation of
interest, it would take the IRS almost 59 months to collect its claim at a rate of
                                                            
6 In a footnote, the Pansiers claim that they use this discretionary income for the care and
feeding of their pets, costs related to their bankruptcy filing (such as copying, legal research,
transcripts, and a PACER account), office supplies, vitamins, supplements, and alternative
medicine treatments (such as reflexology, ion cleanse, Live Blood Microscopic and therapeutic
massage) used to keep them healthy, which were not reflected in their bankruptcy schedules.




                         Case 18-22297-beh                     Doc 93   Filed 04/03/19   Page 13 of 15
$2,309.33 per month. That same amount could be collected in just under 34
months at a rate of $4,047.27. In either event, the existence of the IRS’s
collateral for the entire duration of the collection period is not certain.
      On a related note, because the Court did not include the Pansiers’
claimed rent expense of $1,275 in its calculation of discretionary income, little
would be served by allowing the Pansiers to present evidence about their rental
expenses, so their request for a hearing on that issue is denied.
      Finally, the Court will address the Pansiers’ request for clarification
concerning the requirement that they appear in person for future hearings on
contested matters. They ask: “[T]o insure that all parties are treated equally,
opposing counsel or the United States Trustee would be required to appear in
person, also. Is that correct?” CM-ECF Doc. No. 89, at 10. That is not correct.
The Court instituted the personal-appearance requirement as to the Pansiers
only, given Mr. Pansier’s lack of decorum in telephone hearings. Subsequent
hearing notices the Court issues in this case and any related adversary
proceedings will state whether the hearing will be for scheduling, or a contested
matter that requires the Pansiers’ personal appearance in Green Bay.

                           CONCLUSION AND ORDER
      For the foregoing reasons,
      IT IS HEREBY ORDERED that reconsideration is GRANTED in part and
the Court’s February 22, 2019 order is AMENDED to state that the stay of 11
U.S.C. § 362 is modified to permit the United States to exercise its rights and
remedies with respect to up to $2,309.33 of Mr. Pansier’s pension income
under applicable nonbankruptcy law, for the purposes of seeking to collect the
Pansiers’ tax liabilities for tax years 1999, 2000, 2001, 2002, 2003, 2004,
2005, 2006, and 2014, only.
      IT IS FURTHER ORDERED that the Pansiers’ request for an evidentiary
hearing is DENIED.




           Case 18-22297-beh     Doc 93   Filed 04/03/19    Page 14 of 15
      IT IS FURTHER ORDERED that this decision is deemed a resolution of
the Pansiers’ motion to compel (CM-ECF Doc. No. 90), and the Court will
require no further response or action on the matter.



Dated: April 3, 2019




 




          Case 18-22297-beh    Doc 93   Filed 04/03/19   Page 15 of 15
